    Case: 1:17-md-02804 Doc #: 3310 Filed: 05/29/20 1 of 11. PageID #: 494748




                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION

 IN RE NATIONAL PRESCRIPTION                       MDL 2804
 OPIATE LITIGATION                                 Case No. 17-md-2804
 This document relates to:                         Hon. Dan Aaron Polster
 Track Three Cases


     PLAINTIFFS’ REPLY IN SUPPORT OF MOTION TO BIFURCATE BELLWETHER CLAIMS,
         JOIN BELLWETHER CASES FOR TRIAL, AND TO STAY REMAINING CLAIMS

       Having no legitimate objections to the Court’s ability to grant the relief requested in

Plaintiffs’ Motion to Bifurcate Bellwether Claims, Join Bellwether Cases for Trial, and to Stay

Remaining Claims (the “Motion”), the Pharmacy Defendants seek to muddy the waters by relying

on inapplicable legal theories and impugning the motivations and actions of Plaintiffs and this

Court. Their arguments are wholly without merit and should be rejected.

                                          ARGUMENT

   A. Rule 42 Authorizes the Court To Grant Plaintiffs’ Requested Relief.

       The Sixth Circuit recognizes that an MDL court has “broad discretion to create efficiencies

and to avoid unnecessary duplication in its management of pretrial proceedings in the MDL” so

long as those efficiencies comply with the Federal Rules of Civil Procedure:

               “There is much, of course, that an MDL court can do in its sound
               discretion in order to manage multidistrict litigation effectively. It
               can designate a lead counsel. It can hold some cases in abeyance
               while proceeding with others. In discretionary matters going to
               phasing, timing, and coordination of the cases, the power of the
               MDL court is at its peak.”

In re Natl. Prescription Opiate Litig., 956 F.3d 838, 845 (6th Cir. 2020) (citation omitted)

(emphasis added). Here, Federal Rule 42(b) authorizes federal courts to “order a separate trial of
    Case: 1:17-md-02804 Doc #: 3310 Filed: 05/29/20 2 of 11. PageID #: 494749




one or more separate issues [or] claims” “[f]or convenience, to avoid prejudice, or to expedite and

economize[.]” FED. R. CIV. P. 42(b). See also In re Bendectin Litig., 857 F.2d 290, 316-17 (6th

Cir. 1988) (“Rule 42 . . . ‘giv[es] the court virtually unlimited freedom to try the issues in whatever

way trial convenience requires.’ Thus, a court may try an issue separately if ‘in the exercise of

reasonable discretion [it] thinks that course would save trial time or effort or make the trial of

other issues unnecessary.’”) (internal citation omitted). Whether bifurcation is appropriate is

determined by the Court in its sound discretion based on the specific facts of the case. See

Bendectin, 857 F.2d at 307.

        In their opposition, the Pharmacy Defendants argue that bifurcation is not permissible in

these cases because of the potential inefficiencies and alleged prejudice that may arise if Plaintiffs

were to proceed with additional trials of their other claims in the future. Opp. at p. 3. The

Pharmacy Defendants’ concerns are speculative at best.1 Indeed, it is possible, even likely, that

no future trial of Lake and Trumbull Counties’ remaining claims will be necessary if the

bellwether trials lead to a resolution of the MDL. As the Pharmacy Defendants’ own cases

recognize, a primary purpose of bellwether trials is to enhance the prospects of a global settlement

of the MDL.2 And even if there is no settlement, this does not negate the benefits of a bellwether


1
    They are also disingenuous. The Pharmacy Defendants had no problem with the idea of separate trials when
    claims against them were severed from the CT1A trial to be tried in a separate bellwether trial.
2
    See, e.g., In re Chevron U.S.A., Inc., 109 F.3d 1016, 1019 (5th Cir. 1997) (“The notion that the trial of some
    members of a large group of claimants may provide a basis for enhancing prospects of settlement or for resolving
    common issues or claims is a sound one that has achieved general acceptance by both bench and bar.”); In re
    Testosterone Replacement Therapy Products Liab. Litig. Coordinated Pretrial Proceedings, 14 C 1748, 2017
    WL 2574057, at *4 (N.D. Ill. May 22, 2017) (“A key goal of the bellwether trial process is ‘to select particular
    plaintiffs’ cases whose trials will furnish data that may facilitate settlement of the remaining cases.’”) (citation
    omitted); In re: Gen. Motors LLC Ignition Switch Litig., 14-MC-2543 (JMF), 2016 WL 1441804, at *9 (S.D.N.Y.
    Apr. 12, 2016) (noting that “the primary purpose of bellwether trials is to provide data points for settlement
    discussions with respect to the universe of cases”); Eldon E. Fallon et. al., Bellwether Trials in Multidistrict
    Litigation, 82 Tul. L. Rev. 2323, 2341–42 (2008) (“By bringing fact-finding to the forefront of multidistrict
    litigation, bellwether trials can make a significant contribution to the maturation of disputes and, thus, can
    naturally precipitate settlement discussions.”).


                                                               2
    Case: 1:17-md-02804 Doc #: 3310 Filed: 05/29/20 3 of 11. PageID #: 494750




trial of nuisance claims based on pharmacies’ dispensing and distribution conduct. See, e.g.,

Fallon, 82 Tul. L. Rev. at 2338 (“Bellwether trials thus assist in the maturation of any given

dispute by providing an opportunity for coordinating counsel to organize the products of pretrial

common discovery, evaluate the strengths and weaknesses of their arguments and evidence, and

understand the risks and costs associated with the litigation.”).

        The Pharmacy Defendants’ arguments against joinder of Plaintiffs’ cases are equally

without merit. Rule 42(a) expressly allows federal courts to join or consolidate two separate

actions for trial so long as they “involve a common question of law or fact[.]” FED. R. CIV.

P. 42(a). The Pharmacy Defendants do not dispute that Plaintiffs’ nuisance claims involve

common legal or factual questions. Instead they assert, in conclusory fashion, that including both

Plaintiffs in one trial “necessarily add[s] length and complexity to the proceedings” because the

parties will have to introduce county-specific evidence for both Plaintiffs. Opp. at p. 5.3 Of course,

this is true anytime multiple actions are joined or consolidated for trial. If that was a sufficient basis

to foreclose joinder or consolidation, Rule 42(a) would serve no purpose.                         The Pharmacy

Defendants do not explain how any added length or complexity would be unreasonable in these

specific circumstances, or why it would outweigh the benefits and efficiencies of trying Plaintiffs’

claims together. Instead, they claim that Plaintiffs’ express goal is to unfairly prejudice the

Pharmacy Defendants, stating that Plaintiffs “ask for joinder on the basis that it will ‘diffuse’

plaintiff-specific defenses that might otherwise defeat their claims.” Opp. at pp. 5-6. But what

Plaintiffs actually said in their Motion is that a joint trial “will create judicial economies while

diffusing Plaintiff specific issues[.]” Motion at p. 7. “Plaintiff-specific issues” are not limited to



3
    Notably, the CT1A bellwether trial involved the consolidated claims of two plaintiffs; the Pharmacy Defendants did
    not complain about joinder with respect to that trial.


                                                              3
    Case: 1:17-md-02804 Doc #: 3310 Filed: 05/29/20 4 of 11. PageID #: 494751




plaintiff-specific defenses. A joint trial will reduce the risk that a judgment from the bellwether trial

is perceived to have been dependent on unique plaintiff-specific factors. Moreover, in their

Opposition, the Pharmacy Defendants complain about “hand-selected bellwether Plaintiffs who had

to drop out of CT1 when they could not meet discovery obligations” (Opp. at p. 1); a joint trial with

two plaintiffs insures against that risk.

    B. The Track 3 Bellwether Trial Is Representative of Other Cases in the MDL.

        The Pharmacy Defendants claim that the proposed CT3 bellwether trial would not be

representative of other cases in the MDL because it does not include all of Plaintiffs’ other claims or

any of the non-Pharmacy Defendants. Opp. at pp. 6-7. Again, the Pharmacy Defendants did not see

this as a problem when claims against them were severed from the CT1A trial to be tried in a separate

bellwether trial. And they fail to explain why or how the absence of Plaintiffs’ non-nuisance claims

(or Plaintiffs’ claims against non-pharmacy defendants) would impact the merits or value of

Plaintiffs’ pharmacy-based nuisance claims.

        Over 1,400 MDL plaintiffs have asserted common-law nuisance claims against pharmacy

defendants based on their dispensing and distribution conduct.            The CT3 bellwether trial is

representative of those particular claims. Proceeding with the CT3 trial will “enable the parties and

the court to determine the nature and strength of th[ose] claims, whether they can be fairly

developed and litigated on a group basis and what range of values the cases may have if resolution

is attempted on a group basis.” ANN. MANUAL COMPLEX LITIG., MCL-ANN § 22.315 (4th ed.).

Notably, the Pharmacy Defendants have not identified any unique aspects of Lake and Trumbull

Counties’ nuisance claims that would make them non-representative of other MDL nuisance

claims against pharmacy defendants.

        The Pharmacy Defendants’ only other complaint about the CT3 cases is that they involve

Ohio law, which has “already be[en] fully worked up elsewhere[.]” Opp. at p. 9. They make no
                                                        4
    Case: 1:17-md-02804 Doc #: 3310 Filed: 05/29/20 5 of 11. PageID #: 494752




argument (nor could they) that Ohio nuisance law is uniquely unrepresentative of nuisance law

from other states. Indeed, Ohio, like the vast majority of states, follows the guidance of the

Restatement (Second) of Torts on public nuisance liability. See, e.g., Dkt. No. 1406 (Plaintiffs’

50-State Nuisance Survey) at pp. 3-4. Moreover, the fact that the legal issues under Ohio law

have already been fully briefed actually promotes efficiency: the trial can occur much more

quickly because the parties need not expend the time and resources re-briefing the various legal

issues under another state’s law. Finally, as this Court is well aware, the Pharmacy Defendants’

argument that a non-Ohio case should have been chosen is entirely disingenuous, as they have

refused to waive Lexecon to allow this Court to try a bellwether case from outside the Northern

District of Ohio. Dkt. No. 3282 at p. 1 n.1.

   C. Plaintiffs’ Bifurcation Proposal Does Not Implicate the Reexamination Clause of the
      Seventh Amendment.

        The Pharmacy Defendants claim that Plaintiffs’ bifurcation proposal would violate the

Reexamination Clause of the Seventh Amendment because it

                would require successive juries to consider the same factual questions
                concerning the Pharmacy Defendants’ alleged conduct and their
                claimed contributions to the opioids crisis in Lake and Trumbull
                Counties, initially by a first jury at the trial of their public nuisance
                claims, and then again by a second jury (if not a third and a fourth) at
                the trial of their remaining claims—all in clear violation of the
                Seventh Amendment.

Opp. at pp. 4-5. Not so. Plaintiffs’ bifurcation proposal does not implicate any Seventh Amendment

concerns.    First, the Pharmacy Defendants’ argument necessarily presupposes, without any

justification, that Lake and Trumbull Counties’ remaining claims against them will ultimately come

to trial before a separate jury; but, particularly in the context of an MDL, the far more likely outcome

is that that second trial will never be held because the MDL will resolve through a global or case-

specific settlement long before that trial ever comes to pass. Cf. Bendectin, 857 F.2d at 317 (court


                                                       5
    Case: 1:17-md-02804 Doc #: 3310 Filed: 05/29/20 6 of 11. PageID #: 494753




may try an issue separately under Rule 42 where it believes it would “make the trial of other issues

unnecessary”).4

        At least as significantly, the Reexamination Clause applies only to “[s]uits at common law[,]”

not to equitable actions. See U.S. CONST. AMEND. VII; Curtis v. Loether, 415 U.S. 189, 193 (1974).

And, as this Court has previously determined, an Ohio common-law public nuisance claim seeking

abatement is not a common law action, but rather a suit in equity. See, e.g., Dkt. No. 2519 at pp. 2-

3, 5; Dkt. No. 2572 at p. 5 n.4. Thus, the Pharmacy Defendants do not have a constitutional right to

a jury trial as to Plaintiffs’ common-law public nuisance claims.5 The cases cited by the Pharmacy

Defendants are inapposite as they did not involve the bifurcation of equitable claims from legal

claims, but rather the bifurcation of the individual elements of a single legal cause of action.6




4
    To be clear, Plaintiffs do not believe a second trial would implicate any Seventh Amendment issues. But in the
    unlikely event that such a second trial takes place, if the Pharmacy Defendants believe they have legitimate
    Seventh Amendment objections to one or more of Plaintiffs’ remaining claims, they would be free to raise them
    at that time.
5
    Plaintiffs understand that this Court, for a number of other reasons, previously determined that it would empanel
    a jury to decide nuisance liability for the CT1 trial (Dkt. No. 2629) and may choose to do so again for the CT3
    trial. Nevertheless, the Seventh Amendment will not be implicated in that trial. At worst, Reexamination Clause
    concerns would only arise at a subsequent trial of Lake and Trumbull Counties’ remaining claims, and that is a
    risk that Plaintiffs are prepared to accept.
6
    See Gas. Products Co. v. Champlin Refining Co., 283 U.S. 494, 496, 500 (1931) (appellate court erred in directing
    the trial court to hold a new trial solely on damages because damages question was inextricably interwoven with
    liability question); Olden v. LaFarge Corp., 383 F.3d 495, 496, 509 &n.6 (6th Cir. 2004) (in determining whether
    district court erred in certifying class, appellate court noted that bifurcation of the liability issue from the damages
    issue was a potential option and that “if done properly, bifurcation will not raise any constitutional issues” and
    that the parties could deal with that issue if it arose in the future); Blyden v. Mancusi, 186 F.3d 252, 256-57, 268-
    69 (2d Cir. 1999) (in § 1983 class action, trial court’s bifurcation of case into liability and damages phases violated
    Seventh Amendment because it allowed damages juries to reexamine issues decided by the liability jury); Matter
    of Rhone-Poulenc Rorer, Inc., 51 F.3d 1293, 1294, 1297, 1300, 1303 (7th Cir. 1995) (trial court’s proposal to
    certify for class-action treatment the issue of negligence and bifurcate any remaining issues of liability and
    damages to be resolved in subsequent individual trials violated Seventh Amendment because the findings of the
    first jury would necessarily have to be reexamined by subsequent juries); State of Ala. v. Blue Bird Body Co., Inc.,
    573 F.2d 309, 311-12, 317-19, 328 (5th Cir. 1978) (in antitrust class action, trial court certified national class
    contingent on plan to bifurcate liability and damages phases of trial; appellate court reversed because the present
    record made it impossible to “determine whether the issues of liability and damages in this case are so interwoven
    that it would be violative of the Seventh Amendment to enter a bifurcation order,” noting that in private antitrust
    suits “‘there is no neat dividing line between liability and damages’”). The Pharmacy Defendants also cite
    Bendectin, but in that case the Sixth Circuit actually rejected the plaintiffs’ argument that the district court’s

                                                                 6
    Case: 1:17-md-02804 Doc #: 3310 Filed: 05/29/20 7 of 11. PageID #: 494754




        Alternatively, and out of an abundance of caution, to the extent this Court is concerned that

there is any possibility that bifurcation of Plaintiffs’ nuisance claims from their non-nuisance claims

against the Pharmacy Defendants may implicate the Reexamination Clause, Plaintiffs stand fully

prepared and willing to bifurcate only their claims against the non-Pharmacy Defendants and

proceed to trial on all of their claims against the Pharmacy Defendants in the CT3 bellwether in order

to negate any potential Seventh Amendment concerns.

    D. Plaintiffs’ Bifurcation Proposal Does Not Violate the Party-Presentation Rule.

        Acknowledging that Plaintiffs’ proposal was meant to effectuate the Court’s directives (Opp.

at p. 7), the Pharmacy Defendants next attempt to impugn the actions of this Court. They claim the

Court has “step[ped] away from its role as a neutral arbiter of the cases actually before it to re-

engineer Plaintiffs’ lawsuits into different cases that the Court would prefer to hear.” Id. at p. 8. The

Pharmacy Defendants argue such conduct violates the party-presentation rule. Id. at pp. 7-8. Under

this rule, federal courts are cautioned to consider only the claims and contentions raised by the

litigants before it. See U.S. v. Sineneng-Smith, 140 S. Ct. 1575, 1579 (2020).

        The Pharmacy Defendants’ argument is wholly without merit. Here, Plaintiffs had asserted

nuisance claims against the Pharmacy Defendants long before the Court directed the parties to

choose cases for the CT3 trial. See, e.g., Case No. 1:18-op-45079 at Dkt. No. 11. In designating

these existing claims for a bellwether trial, the Court was simply exercising its broad discretion in

managing the MDL in a way to maximize efficiency and promote resolution. Supra at §§ A-B.

        None of the cases cited by the Pharmacy Defendants support their argument that the Court’s

actions violate the party-presentation rule. In Sineneng-Smith, a defendant was convicted for




    trifurcation of the issue of proximate causation for a separate trial in an MDL involving product liability claims
    against a drug manufacturer violated their Seventh Amendment right to a jury trial. 857 F.2d at 306-20.


                                                              7
    Case: 1:17-md-02804 Doc #: 3310 Filed: 05/29/20 8 of 11. PageID #: 494755




encouraging aliens to illegally enter the United States in violation of the Immigration and

Nationality Act. 140 S. Ct. at 1577-78. The defendant appealed on several grounds, which were

extensively briefed by both parties. Id. at 1578. But “[i]nstead of adjudicating the case presented

by the parties, the appeals court named three amici and invited them to brief and argue issues

framed by the panel, including a question [the defendant] herself never raised earlier.” Id. The

appellate court ultimately “[e]lect[ed] not to address the party-presented controversy,” but rather

decided the case based solely on this previously unraised issue. Id. at 1578, 1581. The Supreme

Court held that the appellate court’s actions “departed so drastically from the principle of party

presentation as to constitute an abuse of discretion.” Id. at 1578.

       In Greenlaw v. U.S., the Supreme Court held that, under the cross-appeal rule and the party

presentation principle, “an appellate court may not alter a judgment to benefit a nonappealing

party.” 554 U.S. 237, 244 (2008). In that case, a criminal defendant was convicted on several gun

charges. Id. at 241. Although the relevant statute required a minimum sentence of 622 months in

prison, the district court mistakenly sentenced the defendant to 442 months instead. Id. at 241-42.

The defendant appealed, arguing for a lesser sentence. Id. at 242. The government did not cross-

appeal; although it did note the district court’s sentencing error in its brief and at oral argument, it

simply urged that the defendant’s sentence be affirmed. Id. Despite this fact, the appellate court,

acting on its own initiative, determined “that the applicable law plainly required a prison sentence

15 years longer than the term the trial court had imposed” and “instructed the trial court to increase

[the defendant’s] sentence to 622 months.” Id. at 240. The Supreme Court held that this was error

based on the government’s failure to appeal the issue. Id. at 240, 244-45 (“This Court, from its

earliest years, has recognized that it takes a cross-appeal to justify a remedy in favor of an

appellee.”).



                                                       8
    Case: 1:17-md-02804 Doc #: 3310 Filed: 05/29/20 9 of 11. PageID #: 494756




        Finally, in Ligon v. City of New York, an appellate court removed a judge from the New

York City “stop-and-frisk” cases, which she had previously consolidated in her court, based on

certain conduct that gave the appearance that her impartiality had been compromised. 736 F.3d

118, 121 (2d Cir. 2013), vacated in part on other grounds, 743 F.3d 362 (2d Cir. 2014).

Specifically, in addition to giving media interviews throughout the proceedings, during one

particular hearing she “suggest[ed] that the plaintiffs bring a [separate] lawsuit, outlin[ed] the basis

for th[at] suit, intimat[ed] her view of its merit, stat[ed] how she would rule on the plaintiffs’

document request in that suit, and [told] the plaintiffs that she would take it as a related case.” Id.

at 124 n.17.

        Here, the Court simply chose two existing nuisance cases from the MDL to be tried in a

bellwether trial. Nothing about that decision implicates the party-presentation rule.

                                           CONCLUSION

        For the foregoing reasons, Plaintiffs request that the Court grant their Motion to Bifurcate

Bellwether Claims, Join Bellwether Cases for Trial, and to Stay Remaining Claims.


Dated: May 29, 2020                             Respectfully submitted,


                                                /s/Paul J. Hanly, Jr.
                                                Paul J. Hanly, Jr.
                                                SIMMONS HANLY CONROY
                                                112 Madison Avenue, 7th Floor
                                                New York, NY 10016
                                                (212) 784-6400
                                                (212) 213-5949 (fax)
                                                phanly@simmonsfirm.com




                                                       9
Case: 1:17-md-02804 Doc #: 3310 Filed: 05/29/20 10 of 11. PageID #: 494757




                                 /s/ Joseph F. Rice
                                 Joseph F. Rice
                                 MOTLEY RICE LLC
                                 28 Bridgeside Blvd.
                                 Mt. Pleasant, SC 29464
                                 (843) 216-9000
                                 (843) 216-9290 (Fax)
                                 jrice@motleyrice.com

                                 /s/ Paul T. Farrell, Jr.
                                 Paul T. Farrell, Jr., Esq.
                                 FARRELL LAW
                                 422 Ninth Street, 3rd Floor
                                 Huntington, WV 25701
                                 (304) 654-8281
                                 paul@farrell.law

                                 Plaintiffs’ Co-Lead Counsel

                                 /s/ Peter H. Weinberger
                                 Peter H. Weinberger (0022076)
                                 SPANGENBERG SHIBLEY &
                                 LIBER 1001 Lakeside Avenue
                                 East, Suite 1700 Cleveland, OH
                                 44114
                                 (216) 696-3232
                                 (216) 696-3924 (Fax)
                                 pweinberger@spanglaw.com

                                 Plaintiffs’ Liaison Counsel

                                 Frank Gallucci
                                 Plevin & Gallucci Company, L.P.A.
                                 55 Public Square
                                 Suite 2222
                                 Cleveland, Ohio 44113
                                 (216) 861-0804
                                 (216) 861-5322 (Fax)
                                 FGallucci@pglawyer.com




                                       10
   Case: 1:17-md-02804 Doc #: 3310 Filed: 05/29/20 11 of 11. PageID #: 494758




                                        Hunter J. Shkolnik
                                        NAPOLI SHKOLNIK
                                        360 Lexington Ave., 11th Floor
                                        New York, NY 10017
                                        (212) 397-1000
                                        (646) 843-7603 (Fax)
                                        hunter@napolilaw.com

                                        Counsel for Plaintiffs Lake County and Trumbull
                                        County, Ohio


                             CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 29th day of May, 2020, I electronically filed the
foregoing with the Clerk of Court by using the CM/ECF System. Copies will be served upon
counsel of record by, and may be obtained through, the Court CM/ECF System.

                                        /s/Peter H. Weinberger
                                        Peter H. Weinberger

                                        Plaintiffs’ Liaison Counsel




                                              11
